                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                           Court Reporter:
          Rita Sanchez                            Not Reported

          Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
          None Present                            None Present

Proceedings (In Chambers): ORDER RE: MOTION TO REMAND [28], MOTION
                           TO DISMISS PURSUANT TO RULE 12(b)(2) [21],
                           MOTION TO DIMISS PURSUANT TO RULE
                           12(b)(6) AND 9(b) [15]

      Before the Court are three motions:

     First, there is the Motion to Remand filed by Plaintiffs M.O. Dion & Sons, Inc.
and Amber Resources, Inc. (collectively “Plaintiffs” or “Dion”) on July 15, 2019.
(Docket No. 28). On July 22, 2019, Defendant VP Racing Fuels, Inc. (“VP”) filed an
Opposition. (Docket No. 29). Plaintiffs filed a Reply on July 29, 2019. (Docket No.
46).

       Second, there is the Motion to Dismiss pursuant to Rule 12(b)(2) filed by
Defendants Alan B. Cerwick, Susan B. Gray, and Bruce Hendel (collectively the
“Individual Defendants”) on July 12, 2019. (Docket Nos. 21, 22). On July 22, 2019,
Plaintiffs filed an Opposition. (Docket No. 32). The Individual Defendants filed a
reply on July 29, 2019. (Docket No. 38).

       Third, there is the Motion to Dismiss pursuant to Rule 12(b)(6) and Rule 9(b)
filed by Defendant VP on June 28, 2019. (Docket Nos. 15, 16). On July 12, 2019, the
Individual Defendants filed a joinder to VP’s Motion to Dismiss. (Docket No. 26). On
July 22, 2019, Plaintiffs filed an Opposition. (Docket No. 31). Defendant VP filed a
Reply on July 29, 2019. (Docket No. 41).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
     The Court has read and considered the papers filed in connection with the three
motions and held a hearing on August 12, 2019.

        For the reasons discussed below, the motions are ruled upon as follows:

     • Plaintiffs’ Motion to Remand is DENIED. Defendants plausibly establish by a
       preponderance of the evidence that complete diversity exists and that the amount
       in controversy exceeds $75,000. Plaintiffs’ request for attorneys’ fees pursuant
       to 28 U.S.C. § 1447(c) is also DENIED.

     • Defendants Cerwick, Gray, and Hendel’s Motion to Dismiss for Lack of
       Jurisdiction under Rule 12(b)(2) is GRANTED in part and DENIED in part
       without leave to amend. The Court grants the motion to dismiss Cerwick based
       on the fiduciary shield doctrine. However, the Court denies the motion to
       dismiss Gray and Hendel based on the guiding spirit exception to the fiduciary
       shield doctrine.

     • Defendant VP’s Motion to Dismiss pursuant to Rule 12(b)(6) and Rule 9(b) is
       GRANTED in part and DENIED in part with leave to amend. The Court
       denies the motion to dismiss Plaintiffs’ UCL and FAL claims based on
       preemption because Plaintiff has alleged at least one theory of liability that is not
       preempted under the PMPA. However, the Court grants the motion to dismiss
       Plaintiffs’ UCL claim because Plaintiff has failed to establish standing. The
       Court also denies the motion to dismiss fraud-based claims under Rule 9(b)
       because Plaintiffs have alleged at least one allegation of fraud with sufficient
       specificity.

I.      BACKGROUND

      On June 5, 2019, Plaintiffs commenced this action in the Los Angeles County
Superior Court. (See Notice of Removal (“NoR”), Ex. 1 (“Complaint”) (Docket No. 1-
1)).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
       There are two plaintiffs and four defendants in this action. Plaintiff M.O. Dion
& Sons is a California corporation whose principal place of business is in California.
(Id. ¶ 2; NoR ¶ 9). Plaintiff Amber Resources, LLC is a California limited liability
company whose principal place of business is in California. (Id. ¶ 3; NoR ¶ 9). The
four defendants are VP Racing Fuels, Inc., Alan B. Cerwick, Susan G. Gray, and Bruce
Hendel. (See generally Compl.) VP is a Texas corporation whose principal place of
business is in Texas. (Compl. ¶ 4; NoR ¶ 9). Cerwick, Gray, and Hendel are residents
of San Antonio, Texas. (Compl. ¶¶ 5-7; NoR 10).

      The Complaint contains the following allegations:

       Dion is a “full service distributor of petroleum, including racing fuels, in
Southern California.” (Compl. ¶ 15). Defendant VP is a manufacturer of racing fuels.
(Id. ¶ 1). On May 21, 2012, Dion and VP entered into a Distributor Agreement (“2012
Agreement”), in which Dion agreed to purchase racing fuels exclusively from VP. (Id.
¶¶ 18-20). Dion then sold VP’s racing fuel under its own brand (“F&L branded VP
racing fuel”) as well as under VP’s brand (“VP branded racing fuel”). (Id. ¶ 20).
Since about May 2012, Dion purchased racing fuels worth millions of dollars from VP.
(Id. ¶ 21).

      According to Dion, VP underwent a change in ownership around 2014, when
Cerwick acquired a majority ownership interest in VP. (Id. ¶ 22). Dion alleges that
Cerwick became the President of VP, Gray became the Chief Financial Officer and
General Counsel, and Hendel subsequently became the Vice President in charge of
North American sales. (Id. ¶ 22). Dion alleges that all three individuals “were in
charge of and had control over all VP’s business decisions of any significance,”
including “the manner and method of how the racing fuels . . . were formulated,
designed, manufactured, labeled, advertised, marketed, stored, transported, and sold to
Dion and others.” (Id. ¶ 23).

      Plaintiffs allege that VP’s original racing fuel were originally manufactured
using methyl tert-butyl ether (“MTBE”), which provides high oxygenation essential for
racing fuel. (Compl. ¶ 25). Plaintiffs further allege that the use of MTBE was required
under the 2012 Agreement along with VP’s published product specifications. (Id. ¶
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
25). In or about 2016, however, VP allegedly started using ethyl tert-butyl ether
(“ETBE”) instead of MTBE “at the direction of Cerwick, Gray, and/or Hendel.”
(Compl. ¶ 27). According to Dion, ETBE is considerably less expensive than MTBE
and provides less oxygenation, reducing the performance of racing fuels containing it.
(Id. ¶ 26). Dion alleges that VP made this switch without disclosing it to Dion, without
conducting appropriate testing, and without making appropriate changes to its
published product specifications and documentations. (Id. ¶ 27).

       Dion further alleges that Defendants “actively concealed and refused to disclose
the use of ETBE and lack of testing to Dion” and “took steps to prevent others at VP
from disclosing to Dion and others . . . including by bribing some employees and
threatening others with litigation.” (Id. ¶ 30). Dion also alleges that Defendants
actively refused to test the octane ratings of its fuels even though VP failed several
state agency testings and received complaints from customers about VP racing fuel’s
poor performance. (Id. ¶¶ 30-34). Furthermore, around 2017, Defendants allegedly
designed a VP-only-internal labeling system, which allowed VP employees to identify
those that were manufactured using MTBE instead of ETBE. (Id. ¶ 35). Dion alleges
that Defendants directed VP employees to sell and supply MTBE racing fuels to
customers or places where fuel octane rating testing was planned or more likely to be
conducted but sell the racing fuels with ETBE in other places. (Id. ¶ 37).

       Around July 2018, Dion received customer complaints about its F&L branded
VP racing fuel. (Id. ¶ 42). Dion retained two companies to test this fuel and found out
that the octane rating of the was 107.1, not the required 110. (Id.). Dion notified VP
of the testing results and met with VP employees Gray, Hendel, and Minazzi, on
January 17, and 18, 2019. (Id. ¶ 43). In the meeting, the VP employees “represented
and warranted to Dion’s representatives . . . that, among other things, VP would ‘clean
up’ its act by eliminating all fraudulent, unlawful, and unfair practices, and that all of
VP’s future deliveries to Dion of VP racing fuels, including F&L branded VP racing
fuel, would fully comply with their respective specifications, including but not limited
to octane ratings.” (Id. ¶ 45).



______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
      As a result of this meeting, VP and Dion agreed to enter into a new distribution
agreement, which provided for appropriate testing of the racing fuels. (Id. ¶ 44). In or
about April 2019, however, VP allegedly refused to continue negotiating or sign the
New Agreement. (Id. ¶ 47). Dion conducted additional testing on its VP racing fuel in
or about May 2019 and found that F&L branded VP racing fuel had an octane rating of
only 107.5. (Id. ¶ 48). On June 4, 2019, Dion cancelled the 2012 Agreement and
ended its relationship with VP. (Id. ¶ 50).

        Based on the above allegations, Plaintiffs assert nine claims against Defendants:
(1) breach of contract; (2) breach of warranties; (3) negligence; (4) violation of
California False Advertising Law (“FAL”), Cal. Bus. & Profs. Code §§ 17500, et seq.;
(5) violation of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Profs.
Code §§ 17200, et seq.; (6) fraud, (7) negligent misrepresentation, (8) declaratory
relief, and (9) breach of agreement to negotiate. (Id. ¶¶ 51-109).

      On June 13, 2019, Defendant VP timely removed the action, invoking the
Court’s diversity jurisdiction and federal question jurisdiction. (NoR ¶¶ 5-12).

II.   MOTION TO REMAND

      Plaintiffs seeks to remand the action, arguing that neither diversity jurisdiction
nor federal question jurisdiction exists. (Remand Mot. at 1). Because the Court
determines that it has diversity jurisdiction, it need not address whether federal
question jurisdiction also exists.

      A.     Legal Standard

       In general, “any civil action brought in a State court of which the district courts
of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a). A removing defendant bears
the burden of establishing that removal is proper. See Abrego v. The Dow Chem. Co.,
443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the “longstanding, near-
canonical rule that the burden on removal rests with the removing defendant”). If there
is any doubt regarding the existence of subject matter jurisdiction, the court must
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
resolve those doubts in favor of remanding the action to state court. See Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction must be rejected if there
is any doubt as to the right of removal in the first instance.”).

      In most circumstances, “federal district courts have jurisdiction over suits for
more than $75,000 where the citizenship of each plaintiff is different from that of each
defendant.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (citing
28 U.S.C. § 1332(a)).

       The Ninth Circuit employs the following framework for determining the amount
in controversy on removal. First, a “court may consider whether it is ‘facially
apparent’ from the complaint that the jurisdictional amount is in controversy.” Singer
v. State Farm Mut. Automobile Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). If not, the
court may consider facts in the removal petition and require parties to submit
“summary-judgment-type evidence” relevant to the amount in controversy. Id.; see
also Corbelle v. Sanyo Elec. Trading Co., No. CV03-01509, 2003 WL 22682464, at *3
(N.D. Cal. Nov. 4, 2003). “[T]he defendant seeking removal bears the burden of proof
to establish by a preponderance of the evidence that the amount-in-controversy
requirement is satisfied.” LaCross v. Knight Transp. Inc., 775 F.3d 1200, 1202 (9th
Cir. 2015) (citation omitted).

      B.     Discussion

     The parties appear to agree that there is complete diversity of citizenship.
(Remand Opp. at 2-5; Remand Reply at 5-6). Thus, the only issue in dispute is
whether the amount in controversy exceeds the $75,000 jurisdictional minimum.

      Plaintiffs’ complaint does not allege a specific amount of money that it seeks to
recover. (See generally Compl.). However, many of its claims seek financial
compensation, including compensatory damages, restitutionary damages and
disgorgement of ill-gotten revenues and profits, punitive damages, and attorneys’ fees
and costs. (See Compl. ¶¶ 51-109). Specifically, with regard to the restitutionary
damages, Plaintiffs seek “all monies [that Defendants] wrongfully obtained from
Dion.” (Compl. ¶¶ 76, 85).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
       Defendant VP argues that the restitutionary damages alone exceeds the
jurisdictional limit of $75,000. First, it notes that Plaintiffs alleged that “it has
purchased from VP ‘millions of dollars’ worth of racing fuel products.” (Remand Opp.
at 6). Second, a declaration filed with VP’s Opposition asserts that Plaintiffs
purchased over $2 million in racing fuel in 2018 and over $1 million in 2019.
(Declaration of Susan G. Gray (Docket No. 30), ¶ 4). In addition, the declaration
attached two invoices from May 2019, which exceed $75,000 by themselves. (Id., ¶ 5,
Ex. A). Because Plaintiffs seek “all monies wrongfully obtained,” VP argues that the
amount in dispute far exceeds $75,000. (Remand Opp. at 6).

       In response, Plaintiffs makes two arguments. First, they assert that the total
amount of money Dion paid to VP for its fuel “does not equate to Dion putting this
entire amount in controversy,” because it is only seeking all monies “wrongfully
obtained,” which could be less than the full contract amount. (Remand Reply at 9).
Second, because VP asserts in its Motion to Dismiss that Plaintiffs “cannot obtain any
restitution from VP,” Plaintiffs claim that VP cannot assert in this motion that Dion’s
restitutionary damages exceed $75,000. (Id.). At the hearing, Plaintiffs reiterated the
same arguments. Neither argument is persuasive.

        As to Plaintiffs’ first argument, the Ninth Circuit rejected a similar argument in
Lewis v. Verizon Commc’ns., Inc., 627 F.3d 395 (9th Cir. 2010). There, plaintiff
alleged that she and other putative class members were billed by Verizon for premium
services they never ordered. Verizon presented a declaration stating that the total
billing for members of the alleged class was in excess of $5 million. The Ninth Circuit
rejected plaintiff’s argument that Verizon’s evidence was insufficient because it did not
distinguish between authorized and unauthorized charges. The court explained,
“Defendant has put in evidence of the total billings and the Plaintiff has not attempted
to demonstrate, or even argue, that the claimed damages are less than the total billed.”
Id. at 400.

      As in Lewis, Plaintiffs fail to offer any facts to demonstrate that the claimed
damages are less than the threshold amount required. Rather, Plaintiffs merely argue
that Defendant’s evidentiary support is lacking. See Roa v. TS Staffing Servs., Inc., No.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              7
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
2:14-CV-08424-ODW, 2015 WL 300413, at *2 (C.D. Cal. Jan. 22, 2015) (finding
removal proper where plaintiff did not “contest the allegations themselves, but instead
contest[ed] [defendant’s] evidence in support of the allegations”).

       Plaintiffs’ second argument also fails because the “amount in controversy”
merely refers to the amount that is put at issue in the litigation, not what plaintiffs will
recover. See Lewis, 627 F.3d at 400 (“The amount in controversy is not proof of the
amount the plaintiff will recover. Rather, it is an estimate of the amount that will be put
at issue in the course of the litigation.”) (internal citations omitted). “To establish the
jurisdictional amount, [Defendant] does not need to concede liability for the entire
amount.” Id. Thus, Defendant may argue both that the amount in dispute exceeds
$75,000 even if it later argues that Plaintiffs are not entitled to that amount.

       The Court thus determines that Defendant VP has met its burden of establishing
the amount in controversy and that the Court has diversity jurisdiction over this action.
Accordingly, Plaintiffs’ Motion to Remand is DENIED. While having some sympathy
for the argument that VP should have been more forthcoming at the meet-and-confer,
the request for attorneys’ fees is likewise DENIED.

III.   12(b)(2) MOTION TO DISMISS (PERSONAL JURISDICTON)

      Individual Defendants Cerwick, Gray, and Hendel assert that the Court should
dismiss all claims against them because this Court lacks personal jurisdiction over
them. (12(b)(2) Mot. at 1). Specifically, they argue that the fiduciary shield doctrine
should apply because all of their contacts with California were based on activities
conducted on behalf of their employer VP. (Id. at 9).

       A.    Legal Standard

       Rule 12(b)(2) governs dismissal for lack of personal jurisdiction. The plaintiff
bears the burden to establish the Court’s personal jurisdiction over a defendant.
Cubbage v. Merchent, 744 F.2d 665, 667 (9th Cir. 1984), cert. denied, 470 U.S. 1005
(1985). The court may consider evidence presented in affidavits to assist it in its
determination and may order discovery on the jurisdictional issues. Schwarzenegger v.
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              8
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004); see also Data Disc, Inc. v.
Systems Technology Assoc., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). Because
Defendant’s Motion is based on written materials rather than an evidentiary hearing,
“[P]laintiff need only make a prima facie showing of jurisdictional facts.” Sher v.
Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990).

        In addition, the “fiduciary shield” doctrine states that an independent basis must
exist for exercising personal jurisdiction over corporate officers apart from the contact
their corporate employer had with the forum state. “[A] corporate officer who has
contact with a forum only with regard to the performance of his official duties is not
subject to personal jurisdiction in that forum.” Kransco Mfg., Inc. v. Markwitz, 656
F.2d 1376, 1379 (9th Cir. 1981) (holding there was no personal jurisdiction over a
corporate-employee defendant when his only contacts with the forum state were
attendance at a trade show and mailing letters to the defendant alleging infringing
activities) (citing Chem Lab Products, Inc. v. Stepanek, 554 F.2d 371 (9th Cir. 1977)).
If the corporate employee’s only contacts with the forum state were functions of his
employment, no personal jurisdiction exists. See Calder v. Jones, 465 U.S. 783, 790
(1984) (holding jurisdiction was proper because tortious activity was aimed at
California where libelous story was drawn from California sources, injured a
California resident, and California was the focal point of the article); see also Davis v.
Metro Productions, Inc., 885 F.2d 515, 520 (9th Cir. 1989) (“[A] person's mere
association with a corporation that causes injury in the forum state is not sufficient in
itself to permit that forum to assert jurisdiction over the person.”).

      B.     Discussion

       Cerwick, Gray, and Hendel do not dispute that they have sufficient contacts with
California to warrant specific jurisdiction. Instead, they argue that fiduciary shield
doctrine should apply to protect them from being hailed to court in California because
all the contacts they had with the forum state were through their duties as employees of
VP, not as individuals. (12(b)(2) Mot. at 9-14). Because Plaintiffs do not make
allegations that would justify an independent basis for exercising jurisdiction in


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              9
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
California over the three Individual Defendants, the fiduciary shield doctrine is
applicable here. (See Rule 12(b)(2) Opp. at 14).

      But there are two exceptions to the fiduciary shield doctrine: the “guiding spirit”
and “alter ego” exceptions. Below, the Court examines both exceptions.

             1. Guiding Spirit Exception

       When a defendant corporate-employee was the “guiding spirit” behind the
wrongful conduct or the “central figure” in the challenged corporate activity, courts
have exercise personal jurisdiction even in instances when the fiduciary shield would
normally limit jurisdiction. See Allstar Mktg. Group, LLC v. Your Store Online, LLC,
666 F. Supp. 2d 1109, 1120 (C.D. Cal. 2009) (collecting cases); Matsunoki Group, Inc.
v. Timberwork Oregon, Inc., No. C 08–04078 CW, 2009 WL 1033818, at *3–4 (N.D.
Cal. Apr. 16, 2009). This exception applies when the officer “is a primary participant
in the alleged wrongdoing” or “had control of, and direct participation in the alleged
activities.” Winery v. Graham, No. C 06–3618 MHP, 2007 WL 963252, at *5 (N.D.
Cal. Mar. 29, 2007). But conclusory allegations will not suffice for such a showing.
Rather, the pleading must contain plausible, factual allegations. See Toyz, Inc. v.
Wireless Toyz, lnc., No. C 09–05091 JF (HRL), 2010 WL 334475, at *8 (N.D. Cal.
Jan. 25, 2010) (holding that conclusory allegations of “control” were insufficient to
establish guiding spirit exception).

       Plaintiffs argue that “the Court has specific jurisdiction over each of the
Individual Defendants” without separating out their argument for each Defendant.
(See Rule 12(b)(2) Opp. at 13-16). However, because there are distinct jurisdictional
facts with respect to each Defendant, the Court will consider jurisdiction over each
Defendant separately.

                          a. Cerwick

       Alan B. Cerwick is the President of VP. (Declaration of Alan B. Cerwick
(Docket No. 23), ¶ 2; Compl. ¶ 22). His “job duties generally involve providing
strategic financial and operational leadership for the company and working with the
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              10
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
senior leadership team to make sure the company’s goals are met.” (Cerwick Decl. ¶
5).

       First, Plaintiffs allege that “[o]n information and belief,” “Cerwick, Gray, and
Hendel were in charge of and had control over” how VP racing fuels were formulated,
marketed, and labeled, implying that he was a central figure in deciding to use ETBE
instead of MBTE in VP’s racing fuels. (Compl. ¶ 23). Plaintiffs primarily argues that
Cerwick must have known and been involved in these decisions because he is the
President and majority-owner of VP. (Rule 12(b)(2) Opp. at 15). But “simply being
the CEO is not enough to establish that [a defendant] [is] the ‘guiding spirit’ behind the
injurious activities.” Tangiers Investor, L.P. v. Americhip Intern., Inc., No. 11CV339
JLS BGS, 2011 WL 3299099, at *2 (S.D. Cal. Aug. 1, 2011). Moreover, Cerwick
declares that he “did not attend any of the meetings at VP in which . . . ETBE was
proposed as an alternate component” and “did not make the decision by VP to utilize
ETBE in any of VP’s racing fuels.” (Cerwick Decl. ¶ 6). Cerwick similarly asserts
that he did not provide “specific direction and instruction regarding how to market or
label VP’s fuels containing ETBE.” (Id.)

        Plaintiffs also allege that “Defendants actively concealed and refused to disclose
the use of the ETBE and lack of testing to Dion and others,” and that “Defendants took
steps to prevent others at VP from disclosing to Dion and others the use of ETBE and
lack of testing, including by bribing some employees and threatening others with
litigation.” (Id. ¶ 30). However, Plaintiffs allege that “Defendants” took such steps
without clarifying whether Cerwick personally participated in any of these actions.

      Plaintiffs further allege that in a meeting that occurred in January 2019,
Defendants represented to Dion’s representatives that “VP would ‘clean up’ its act by
eliminating all fraudulent, unlawful, and unfair practices.” (Compl. ¶ 45). However,
Cerwick did not attend the meeting and Plaintiffs have not provided any evidence of
Cerwick’s control over these employees at the meeting. (See Compl. ¶¶ 43, 45, Mot. at
3).

     At the hearing, Plaintiffs argued that the declarations attached in their
Opposition provides additional support for finding personal jurisdiction. However,
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              11
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
with regard to Cerwick, the declaration merely asserts that he is a “hands on
micromanager[]” and that “all matters of any significance were discussed and
reported” to Cerwick. (Busby Decl. ¶ 8; see also 12(b)(2) Opp. at 11).

      Based on this record, the Court determines that Plaintiffs failed to demonstrate
that Cerwick was the “central figure” in the disputed activities. Accordingly, the
guiding spirit exception does not apply to Cerwick.

                          b. Gray

       Susan B. Gray is the General Counsel of VP and was previously its Chief
Financial Officer and Chief Operating Officer. (12(b)(2) Mot. at 3; Declaration of
Suan G. Gray ¶ 2 (Docket No. 24); Compl. ¶ 22). Her job duties included or includes
“general oversight of daily company operations,” “ensuring VP met its various
financial obligations,” and “provide legal advice to various VP management and others
related to the design, formulation, labeling, marketing, manufacturing, and/or
distribution of VP’s various products.” (Id. ¶ 5).

       Plaintiffs allege that Gray was “in charge of and had control over” how VP
racing fuels were formulated, marketed, and labeled. (Compl. ¶ 23). In response, Gray
asserts that she was “not the decision maker in those areas” and does “not have any
specialized training, education or technical experience” in the field. Nonetheless, she
admits that she attended many meetings where the decision to use ETBE instead of
MTBE was discussed. (See Compl. ¶ 23; Gray Decl. ¶¶ 6-8).

       More critically, Plaintiffs allege that Gray instructed employees to conceal the
fact that VP’s racing fuel was below the octane rating that VP represented it to be.
(See 12(b)(2) Opp. at 10). For example, Busby declares that Gray directed “VP
employees [] to not worry about [the fact that VP’s racing fuel is below the octane
rating]” and to “just keep selling” them. (Busby Decl. ¶ 10). Gray also attended
meetings with Plaintiffs in January 2019, where VP employees allegedly stated that VP
would “clean up” its act by eliminating fraudulent practices and comply with their
specifications, including octane ratings. (See Compl. ¶ 45, Gray Decl. ¶ 10).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              12
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
      Plaintiffs sufficiently demonstrated that Gray directly participated and had
control over at least some of the challenged activities. Accordingly, the guiding spirit
exception applies to Gray.

                          c. Hendel

      Bruce Hendel is the Vice President North American Sales – Race Fuel and
Consumer Products and was previously a Director of Sales – Consumer Products and a
Regional Manager – West Coast. (12(b)(2) Mot. at 4; Declaration of Bruce Hendel
(Docket No. 25) ¶ 2). As the Vice President of North American Sales, his job duties
“generally involve sales and management of VP sales personnel.” (Hendel Decl. ¶ 6).

         Plaintiffs allege that Hendel was “in charge of and had control over” how VP
racing fuels were formulated, marketed, and labeled. (Compl. ¶ 23). As with Cerwick,
however, Plaintiffs mainly argue that Hendel must have been in charge because he is a
“hands-on micromanager.” (12(b)(2) Opp.) Otherwise, Plaintiffs provide no factual
support for Hendel’s role in these decisions. Based on this record, Plaintiffs have
failed to demonstrate that Hendel was in charge of such decisions.

      However, Plaintiffs also allege that Hendel was involved in lying about the fuels
VP sold to Plaintiffs and covering up those lies. (Opp. at 16). Hendel attended the
January 2019 meeting, and in that meeting, Plaintiffs allege that he and other VP
employees promised to clean up their act and comply with their specifications,
including octane ratings. (Compl. ¶ 45).

        Plaintiffs have sufficiently demonstrated that Hendel is one of the primary
participants in at least some of the challenged activities. Accordingly, the guiding
spirit exception applies to Hendel.

             2. Alter-ego Exception

      When a corporation is merely the alter-ego of an individual defendant, courts
may “pierce the corporate veil” and exercise jurisdiction and attribute the corporation’s
contacts to the individual. ADO Finance, AG v. McDonnell Douglas Corp., 931 F.
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              13
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
Supp. 711, 715 (C.D. Cal. 1996). To make such a showing, a plaintiff must allege (1)
that there is such unity of interest and ownership that the separate personalities of the
two entities no longer exist; and (2) that failure to disregard their separate identities
would result in fraud or injustice. See Doe v. Unocal Corp., 248 F.3d 915, 926 (9th
Cir. 2001). A complaint must contain plausible, factual allegations of these two
elements, and not merely conclusory repetition of the elements. NuCal Foods, Inc. v.
Quality Egg LLC, 887 F. Supp. 2d 977, 993 (E.D. Cal. 2012) (finding that conclusory
allegations of alter-ego status are not sufficient because “[t]his stringent pleading
requirement reflects the principle that “[d]isregarding the corporate entity is recognized
as an extreme remedy, and ‘[c]ourts will pierce the corporate veil only in exceptional
circumstances’ ... Indeed, it is axiomatic that [t]here is a general presumption in favor
of respecting the corporate entity.”).

      The Individual Defendants argue, and the Court agrees, that Plaintiffs did not
submit any argument or evidence to suggest the ‘alter ego’ exception applies.
(12(b)(2) Reply at 1). Accordingly, this exception does not apply to any of the three
Individual Defendants.

       In summary, Individual Defendants’ Motion to Dismiss is granted in part and
denied in part. The Court grants Defendants’ Motion to Dismiss Cerwick because
fiduciary shield doctrine applies and none of the exceptions to the doctrine applies.
However, the guiding spirit exception applies to Gray and Hendel because Plaintiffs
have sufficiently alleged that they were central figures in the challenged activities. The
Court also determines that the exercise of personal jurisdiction over Gray and Hendel
is reasonable. Accordingly, the Court denies the Motion for Gray and Hendel.

IV.   12(b)(6) AND 9(b) MOTION TO DISMISS

       Defendant VP also brings a motion to dismiss pursuant to Rule 12(b)(6) and
9(b). As an initial matter, Plaintiffs argue that this motion should be denied in its
entirety because Defendant VP “utterly failed to comply with any of the requirements
of the L.R. 7-3.” (Rule 12(b)(6) Opp. at 4). Plaintiffs explain that VP first notified
Plaintiffs about its motion “two days before VP filed its motion” and sought to
schedule a telephonic meet-and-confer on July 1, which was “after VP said its motion
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              14
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
was due.” (Id. at 4-5). Defendant VP admits that it failed to timely meet and confer
with Plaintiffs, but it explains that its failure was driven by Plaintiffs’ refusal to extend
VP’s pleading deadline. (Rule 12(b)(6) Reply at 1). VP also notes that Plaintiffs sent
a four-page meet and confer letter on June 20 with regard to a separate motion, in
which Plaintiffs addressed a number of issues raised in this current Motion. (Id. at 3).

       Although it appears that the parties failed to meet and confer in strict compliance
with Local Rule 7-3, it does not appear that Plaintiff has suffered prejudice as a result
of this failure. The Court, therefore, will proceed to the merits of the Rule 12(b)(6)
Motion. See, e.g., Reed v. Sandstone Props., L.P., No. 12-CV-5021-MMM (VBKx),
2013 WL 1344912, at *6 (C.D. Cal. Apr. 2, 2013) (“Because Reed suffered no real
prejudice as result of the late conference, however, the court elects to consider the
motion on the merits.”) Counsel are warned to scrupulously comply with all Local
Rules in the future.

      A.     Rule 12(b)(6)

             1. Legal Standard

       “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013)

       In ruling on the Motion under Rule 12(b)(6), the Court follows Bell Atlantic
Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009).
“To survive a motion to dismiss, a complaint must contain sufficient factual matter . . .
to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting
Twombly, 550 U.S. at 570). The Court must disregard allegations that are legal
conclusions, even when disguised as facts. See id. at 681 (“It is the conclusory nature
of respondent’s allegations, rather than their extravagantly fanciful nature, that
disentitles them to the presumption of truth.”); Eclectic Properties E., LLC v. Marcus
& Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014). “Although ‘a well-pleaded
complaint may proceed even if it strikes a savvy judge that actual proof is improbable,’
plaintiffs must include sufficient ‘factual enhancement’ to cross ‘the line between
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              15
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
possibility and plausibility.’” Eclectic Properties, 751 F.3d at 995 (quoting Twombly,
550 U.S. at 556–57) (internal citations omitted).

       The Court must then determine whether, based on the allegations that remain
and all reasonable inferences that may be drawn therefrom, the Complaint alleges a
plausible claim for relief. See Iqbal, 556 U.S. at 679; U.S. ex rel. Cafasso v. Gen.
Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
complaint states a plausible claim for relief is ‘a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.’” Ebner v.
Fresh, Inc., No. 13-56644, 2016 WL 5389307, at *2 (9th Cir. Sept. 27, 2016) (as
amended) (quoting Iqbal, 556 U.S. at 679). Where the facts as pleaded in the
Complaint indicate that there are two alternative explanations, only one of which
would result in liability, “plaintiffs cannot offer allegations that are merely consistent
with their favored explanation but are also consistent with the alternative explanation.
Something more is needed, such as facts tending to exclude the possibility that the
alternative explanation is true, in order to render plaintiffs’ allegations plausible.”
Eclectic Properties, 751 F.3d at 996–97; see also Somers, 729 F.3d at 960.

             2. Discussion

      Defendant argues that Plaintiffs’ UCL and FAL claims are preempted by the
Petroleum Marketing Practices Act, 15 U.S.C. §§ 2801 et seq. (the “PMPA”).
(12(b)(6) Mot. at 3-8). Defendant further argues that Plaintiffs’ UCL claim is barred
because it improperly seeks non-restitutionary disgorgement. (Id. at 9- 10). The Court
addresses each argument below.

                           a. PMPA Preemption (UCL and FAL Claim)

      The Constitution’s Supremacy Clause provides that federal law is the “supreme
Law of the Land . . . any Thing in the Constitution or Laws of any State to the Contrary
notwithstanding.” U.S. Const., Art. VI, cl. 2. State law is preempted “to the extent of
any conflict with a federal statute,” regardless of whether the conflict is express or
implied. Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372 (2000). Courts
must “find preemption where it is impossible for a private party to comply with both
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              16
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
state and federal law …, and where under the circumstances of a particular case, the
challenged state law stands as an obstacle to the accomplishment and execution of the
full purposes and objectives of Congress.” Id. at 372-73 (internal quotation marks,
citations, and alterations omitted).

      With regard to the PMPA, the following relevant overview of the statute was
discussed in Alvarez v. Chevron Corp., 656 F.3d 925 (9th Cir. 2011):

      The PMPA mandates that gasoline retailers “display in a clear and
      conspicuous manner, at the point of sale to ultimate purchasers of
      automotive fuel, the automotive fuel rating of such automotive fuel ...” 15
      U.S.C. § 2822(c). The PMPA instructs the FTC to promulgate rules
      prescribing “a uniform method of displaying the automotive fuel rating of
      automotive fuel at the point of sale to ultimate purchasers.” 15 U.S.C. §
      2823(c)(1)(B).

      In response, the FTC promulgated the Posting Rule that applies to “...
      refiner[s], importer[s], producer[s], distributor[s], [and] retailer[s] of
      automotive fuel[,]” 16 C.F.R. § 306.2, and contains detailed instructions
      for the “posting of automotive fuel ratings in or affecting commerce ...” 16
      C.F.R. § 306.1. The Posting Rule comprehensively regulates all labeling,
      disclosure, and rating requirements to be displayed at the point of sale to
      retail gasoline customers. See 16 C.F.R. § 306.10. The Posting Rule
      includes sample octane labels, and delineates their specific layout, type
      size and setting, colors, and content. See 16 C.F.R. § 306.12. The Posting
      Rule expressly limits label content: “No marks or information other than
      that called for by this rule may appear on the labels.” 16 C.F.R. §
      306.12(d).

      The PMPA contains a broad preemption against state and local laws and
      regulations addressing any acts or omissions covered by the PMPA,
      “unless such provision of such law or regulation is the same as the
      applicable provision of this subchapter.” 15 U.S.C. § 2824(a) (emphasis

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              17
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
      added). The Posting Rule incorporates this preemption provision. See 16
      C.F.R. § 306.4(a).

Id. at 934. Thus, to determine whether Plaintiffs’ UCL and FAL claims are preempted,
the Court must examine whether Plaintiffs’ state claims are “the same” as the
applicable provision of the PMPA.

       Plaintiffs claim that VP must specify on its label whether the cannister contains
MTBE or ETBE. Defendants argue that this is preempted because such disclosure is
not required under the PMPA. (12(b)(6) Mot. at 5). In response, Plaintiffs argue that
this disclosure is not incongruent with the PMPA because the PMPA would not be
“interfered with by such truthful conduct.” (Id.).

       Plaintiffs’ argument is unpersuasive. The PMPA also expressly preempts state
regulations that are not “the same” as the PMPA. It further states that “[n]o marks or
information other than that called for by this rule may appear on the labels.” 16 C.F.R.
§ 306.12(d). To hold that the California laws may require additional disclosures not
mandated by the PMPA would violate the express language of the preemption
provision. See Alvarez, 656 F.3d at 935 (affirming district court’s determination that
“additional corrective disclosure sought by Plaintiffs was not ‘the same as’ the specific
labeling requirements prescribed by the PMPA and the Posting Rule.”). Thus, to the
extent that Plaintiffs’ UCL and FAL claims are based on the fact VP does not specify
whether the cannister contains MTBE or ETBE on its label, both claims are preempted.

       However, in their Complaint, Plaintiffs additionally allege that VP’s labeling
violates the UCL and FAL because VP’s fuels had lower octane rating than what was
represented on its label. (Compl. ¶¶ 42-48). For example, Plaintiffs allege that VP’s
octane rating was actually 107.1 and 107.5 when it was represented to be 110 on its
label. (Id. ¶¶ 42, 48). Plaintiffs’ UCL and FAL claims are not preempted to the extent
that they are based on Defendant’s misrepresentation of the actual octane rating. See
VP Racing Fuels, Inc. v. Gen. Petroleum Corp., 673 F. Supp. 2d 1073, 1083 (E.D. Cal.
2009) (holding that UCL and FAL claims are not preempted when “Plaintiff is not
requesting that Defendant disclose more information than required, only that
Defendant's disclosure be accurate and truthful.”).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              18
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
      Because Plaintiffs have alleged at least one viable theory of liability, their UCL
and FAL claims are not preempted by the PMPA. However, Plaintiffs must limit the
bases for their UCL and FAL claims to only what is required under the PMPA.

                           b. Economic Injury (UCL Claim)

       Defendant VP argues that Plaintiffs’ UCL claim is barred because they failed to
plead that they “suffered actual monetary harm” and seeks non-restitutionary
disgorgement. (12(b)(6) Mot. at 9-10). The parties primarily dispute whether the
wording of Plaintiffs’ Complaint covers only restitutionary damages or also includes
non-restitutionary damages. But before diving into the proper scope of damages
Plaintiffs may seek, Plaintiffs must first establish that it has standing to bring a UCL
claim.

       To establish standing under the UCL, a plaintiff must “(1) establish a loss or
deprivation of money or property sufficient to qualify as injury in fact, i.e., economic
injury, and (2) show that that economic injury was the result of, i.e., caused by, the
unfair business practice.” Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 322, 246 P.3d
877 (2011) (emphasis in original). “A plaintiff fails to satisfy the causation prong of
the statute if he or she would have suffered ‘the same harm whether or not a defendant
complied with the law.’” Junod v. Mortg. Elec. Registration Sys., 584 F. App’x 465,
469 (9th Cir. 2014) (quoting Jenkins v. JP Morgan Chase Bank, N.A., 216 Cal. App.
4th 497, 156 Cal. Rptr. 3d 912 (2013)).

       It is undisputed that Plaintiffs resold VP’s fuels to their own consumers.
(Compl. ¶¶ 16, 17, 42). VP speculates that Plaintiffs must have sold the fuel products
at a price higher than the amount they paid to VP. (Id. at 10). In such a case, VP
argues that Plaintiff is not entitled to any restitution. Plaintiffs respond by pointing out
that their Complaint does not allege that they “sold all of the fuel [they] purchased
from VP, always at a cost or at a profit.” (12(b)(6) Opp. at 11). Plaintiffs assert that if
they had sold any of the fuel below cost, they would be entitled to restitution. (Id.).

     Plaintiffs have failed to allege sufficient facts to establish whether they suffered
economic injury. Plaintiffs do not allege that they sold VP’s fuel below cost in their
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              19
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
Complaint or that they paid more than they would have if they had known about the
lower octane rating. Instead, they argue in their Opposition that they might have sold
below cost, in which case they would have suffered an economic injury. (12(b)(6)
Opp. at 11). Such an assertion is insufficient to establish actual monetary harm.

      Accordingly, Defendant’s motion to dismiss UCL and FAL claims for
preemption is denied, but Defendant’s motion to dismiss UCL claim for lack of
standing is granted with leave to amend.

      B.     Rule 9(b)

      Defendant VP also argues that Plaintiffs fail to satisfy Federal Rules of Civil
Procedure 9(b). (Rule 12(b)(6) Mot. at 10).

       Fraud-based claims are governed by Rule 9(b). See Kearns v. Ford Motor Co.,
567 F.3d 1120, 1125 (9th Cir. 2009) (Rule 9(b) standard applies to California
consumer protection claims, including under the UCL). “Rule 9(b) demands that,
when averments of fraud are made, the circumstances constituting the alleged fraud be
specific enough to give defendants notice of the particular misconduct so that they can
defend against the charge[.]” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106
(9th Cir. 2003) (internal citations omitted). Under Rule 9(b), fraud allegations must
include the “time, place, and specific content of the false representations as well as the
identities of the parties to the misrepresentations.” Swartz v. KPMG LLP, 476 F.3d
756, 764 (9th Cir. 2007) (citing Edwards v. Marin Park, Inc., 356 F.3d 1058, 1066 (9th
Cir. 2004)). In other words, “[a]verments of fraud must be accompanied by ‘the who,
what, when, where, and how’ of the misconduct charged.” Vess, 317 F.3d at 1106.
Such averments must be specific enough to “give defendants notice of the particular
misconduct . . . so that they can defend against the charge and not just deny that they
have done anything wrong.” Id. (quoting Bly–Magee v. California, 236 F.3d 1014,
1019 (9th Cir. 2001)).

       Defendant argues that Plaintiffs’ allegations are “spare and conclusionary” and
points to several deficiencies. (12(b)(6) Mot. at 11). First, Defendant asserts that
Plaintiffs fail to allege “how the individuals exercised control over” “how the products
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              20
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
were formulated, designed, manufactured, labeled advertised, marketed, stored,
transported and sold to Dion and others.” (12(b)(6) Mot. at 11). Second, Defendant
claims that Plaintiffs fail to state the factual basis for Plaintiffs’ allegation that VP
directed false fuel octane ratings. (Id. at 11-12).

       The Court notes that some of Plaintiffs’ allegations appear to be conclusory. For
example, Plaintiffs appear to argue that Cerwick must have exercised control over
certain decisions because he is the owner/President and because VP employees must
have taken certain actions “at the instruction and direction of Cerwick, Gray, and/or
Hendel.” (12(b)(6) Opp. at 14-15). Plaintiffs also allege that VP employees bought
and secretly started using ETBE “at the instruction and direction of Cerwick, Gray,
and/or Hendel” without any factual support for Cerwick, Gray, or Hendel’s
involvement. (See e.g., Compl. ¶ 27).

       However, Plaintiffs have made other allegations that are sufficiently specific.
For example, Plaintiffs allege that Gray and Hendel “represented and warranted to
Dion’s representatives . . . that, among other things, VP would ‘clean up’ its act by
eliminating all fraudulent, unlawful, and unfair practices, and that all of VP’s future
deliveries to Dion of VP racing fuels, including F&L branded VP racing fuel, would
fully comply with their respective specifications, including but not limited to octane
ratings.” (Compl. ¶ 45). Plaintiffs also allege that VP designed a VP-only-internal
labeling system to minimize the chance of getting caught with lower than represented
octane rating. (Compl. ¶ 35). These allegations are specific enough to give
Defendants notice of the misconduct charged.

      Accordingly, the Court denies Defendant’s motion to dismiss fraud-based claims
pursuant to Rule 9(b).

V.    CONCLUSION

       For the reasons set forth above, Plaintiffs’ Motion to Remand is DENIED and
its request for attorneys’ fees is DENIED.


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              21
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 19-5154-MWF (SSx)                            Date: September 27, 2019
Title:   M.O. Dion and Sons, Inc. et al. v. VP Racing Fuels, Inc. et al.
      Individual Defendants’ Motion to Dismiss Cerwick, Gray, and Hendel is
GRANTED in part and DENIED in part without leave to amend. Defendant
Cerwick is dismissed for lack of personal jurisdiction. However, the Court has
personal jurisdiction over Defendants Gray and Hendel.

      Defendant VP’s Motion to Dismiss pursuant to Rules 12(b)(6) and 9(b) is
GRANTED in part and DENIED in part with leave to amend. Defendant’s motion to
dismiss UCL and FAL claims for preemption is denied, but Defendant’s motion to
dismiss UCL claim for lack of standing is granted. Plaintiff may file a First Amended
Complaint, if any, by October 11, 2019. Defendants shall respond to the operative
Complaint on or before October 25, 2019.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              22
